       Case 2:21-cr-00077-RMP       ECF No. 64   filed 08/02/21   PageID.151 Page 1 of 3


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                     Aug 02, 2021
                                                                           SEAN F. MCAVOY, CLERK
 3                        UNITED STATES DISTRICT COURT
 4                      EASTERN DISTRICT OF WASHINGTON
 5
 6   UNITED STATES OF AMERICA,                        No. 2:21-CR-00077-RMP-2
 7
                         Plaintiff,                   ORDER GRANTING
 8                                                    DEFENDANT’S MOTION FOR
 9                       v.                           RELEASE TO INPATIENT
                                                      TREATMENT
10   QUENTINE R. MCDONALD,
11                                                    MOTION GRANTED
                         Defendant.                     (ECF No. 61)
12
13
           Before the Court is Defendant’s Motion for Release to Inpatient Treatment,
14
     ECF No. 61. Defendant recites in his motion that neither the United States, nor
15
     U.S. Probation oppose this request.
16
           Specifically, Defendant requests permission to be released to Sunray Court
17
     for inpatient treatment on August 9, 2021.
18
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
19
     No. 61, is GRANTED. Defendant shall be released to Pioneer Human Services
20
     staff at 11:00 a.m. on August 9, 2021.
21
           While released from the U.S. Marshal’s custody, Defendant shall be subject
22
     to the following conditions:
23
24   (1)   Defendant shall not commit any offense in violation of federal, state or local
25         law. Defendant shall advise the supervising Pretrial Services Officer and
           defense counsel within one business day of any charge, arrest, or contact with
26         law enforcement. Defendant shall not work for the United States government
27         or any federal or state law enforcement agency, unless Defendant first notifies
           the supervising Pretrial Services Officer in the captioned matter.
28



     ORDER - 1
       Case 2:21-cr-00077-RMP     ECF No. 64    filed 08/02/21   PageID.152 Page 2 of 3




 1   (2)   Defendant shall immediately advise the court, defense counsel and the U.S.
           Attorney in writing before any change in address and telephone number.
 2
 3   (3)   Defendant shall appear at all proceedings as required and shall surrender for
           service of any sentence imposed as directed.
 4
 5   (4)   Defendant shall sign and complete A.O. Form 199C before being released
           and shall reside at the address furnished.
 6
 7   (5)   Defendant shall not possess a firearm, destructive device or other dangerous
 8         weapon.

 9   (6)   Defendant shall report to the United States Probation Office before or
10         immediately after release and shall report as often as they direct, at such times
           and in such manner as they direct.
11
12   (7)   Defendant shall contact defense counsel at least once a week.
13
     (8)   Defendant is further advised, pursuant to 18 U.S.C. § 922(n), it is unlawful
14         for any person who is under indictment for a crime punishable by
15         imprisonment for a term exceeding one year, to possess, ship or transport in
           interstate or foreign commerce any firearm or ammunition or receive any
16         firearm or ammunition which has been shipped or transported in interstate or
17         foreign commerce.
18   (9)   Defendant shall refrain from the use or unlawful possession of a narcotic drug
19         or other controlled substances defined in 21 U.S.C. § 802, unless prescribed
           by a licensed medical practitioner in conformance with Federal law.
20
           Defendant may not use or possess marijuana, regardless of whether Defendant
21         has been authorized medical marijuana under state law.
22
     (10) Defendant shall surrender any passport and Enhanced Driver’s License to
23        Pretrial Services and shall not apply for replacements.
24
     (25) Inpatient Treatment: Defendant shall immediately enter into and
25        successfully complete an inpatient treatment program.
26         Pretrial Services will monitor Defendant while in treatment. Defendant shall
27   comply with all directives of the U.S. Probation Officer.
28



     ORDER - 2
       Case 2:21-cr-00077-RMP     ECF No. 64    filed 08/02/21   PageID.153 Page 3 of 3




 1         Prior to commencing any evaluation or treatment program, Defendant shall
 2   provide waivers of confidentiality permitting the United States Probation Office
 3   and the treatment provider to exchange without qualification, in any form and at
 4   any time, any and all information or records related to Defendant’s conditions of
 5   release and supervision, and evaluation, treatment and performance in the program.
 6   It shall be the responsibility of defense counsel to provide such waivers.
 7         If Defendant terminates any treatment program before it is completed, the
 8   treatment provider and Defendant shall immediately notify the U.S. Probation
 9   Officer, and Defendant shall immediately return to the custody of the U.S.
10   Marshal.
11         Absent further order of the Court, Defendant shall return to the
12   custody of the U.S. Marshal upon completion of treatment.
13         IT IS SO ORDERED.
14         DATED August 2, 2021.
15
16                                _____________________________________
                                            JOHN T. RODGERS
17                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 3
